Exhibit NEWS FOR IMMEDIATE RELEASE DECEMBER 31, 2008 CONTACTS: ROBERT W. WALKER, PFBI CEO BETTY J. SERRANO, AANB SVP (304) 525-1600 (202) 772-3600 PREMIER FINANCIAL BANCORP, INC. ANNOUNCES AGREEMENT TO MERGE WITH ABIGAIL ADAMS NATIONAL BANCORP PREMIER FINANCIAL BANCORP, INC. (PREMIER), HUNTINGTON, WEST VIRGINIA (NASDAQ/GM-PFBI), a $732 million community bank holding company with six bank subsidiaries, and Abigail Adams National Bancorp, Inc. (Adams), a $436 million bank holding company headquartered in Washington, DC (NASDAQ/GM-AANB) jointly announce that they have entered into a definitive agreement whereby Premier will acquire Adams in a 100% stock exchange valued at approximately $10.8 million based on Premier’s closing stock price on December 31, 2008.The resulting community banking organization will have consolidated assets of approximately $1.2 billion, with approximately $950 million in total deposits and $800 million in total loans Premier President and CEO Robert W. Walker commented, “We are pleased that Adams has chosen to merge with Premier.We certainly have a history of successfully working through formal regulatory agreements, reorganizing managerial structures and systems,and returning banking franchises to profitability.We believe the merger with Adams presents us with another opportunity to revitalize an organization to become a healthy and profitable community banking institution.” Adams National Bank Executive Vice President Lou Akers stated, “We are excited by the opportunities to merge with Premier.We believe Premier is a vibrant and growing community bank franchise.Their management team has a history of operating banks that are strong, healthy performers within their local communities with an inviting, friendly community bank atmosphere.Through Premier’s network of affiliated community banks, we will be able to complement Adams current loan and deposit products.” Abigail
